IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRiCK sUGGS,
e ’ No. 16-6092
V.
UNITED sTATEs oF AMERICA CRIMINAL ACTION
R€spondent. NO. 14-349-2

 

 

ORDER

AND NOW, this 20th day of November 2018, upon consideration of Petitioner Derrick
Suggs’ go §§ Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255
(Doc. No. 175), the Government’s Response to Petitioner’s Motion (Doc. No. 185), and in
accordance with the Opinion issued this day, it is ORDERED as follows:
l. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. §
2255 (Doc. No. 175) is DENIED.
2. A Certiflcate of Appealability SHALL NOT issue because a reasonable jurist could not
conclude that the Court is incorrect in denying and dismissing the Motion. 28 U.S.C. §
2253(c)(2); Slack v. McDaniel, 529 U.S. 473 (2000).

3. The Clerk of Court shall close this case for statistical purposes.

BY THE COURT:

/
JOEL . SLOMSKY, J.

